DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 47, 49-59, 61, and 63-67 are pending in the application.  Claims 1-46, 48, 60, and 62 have been cancelled.  Claims 66 and 67 have been added.
Amendments to the claims 47 and 65, filed on 26 February 2021, have been entered in the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.




Answers to Applicant's Arguments
Applicant's arguments in the response filed 26 February 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that neither Britzke, HEXCEL, or Yamazaki teaches or discloses the --hierarchical sandwich core with a macroscopic honeycomb cell structure and cell walls made from sandwich panels comprising strips of sandwich panel material with skins on both sides of a core having a mesoscopic cell structure-- and --wherein a longitudinal axis of mesoscopic honeycomb cells forming the mesoscopic cell structure are perpendicular to a longitudinal axis of the macroscopic honeycomb cell structure-- {instant claim 65}.  The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that a skilled person in the art would not have been motivated to combine Britzke, Hexcel, and Yamazaki, because they are all directed to different methods and structures for overcoming their respective deficiencies (i.e. Britzke is directed to providing an expandable honeycomb core which is to be produced without the use of adhesive, whereas, Hexcel is directed to providing a honeycomb element composed of several bands having a sandwich structure in order to give it a higher strength/weight ratio, and Yamazaki is directed to providing a honeycomb core material whereby a resin foam is flexible and has elasticity while maintaining a thermal 
Applicant goes on to argue that the prior art of Britzke, Hexcel, and Yamazaki when combined would not meet the definition of a "hierarchical honeycomb", wherein the term "hierarchical honeycomb" must be interpreted with respect to said disclosure and may not go beyond it.  Specifically, that the term "hierarchical honeycomb" must be interpreted in view of its definition provided in the instant specification on [Page 2, lines 22-30], so as to have: "a combination of a mesoscopic honeycomb and a macroscopic honeycomb"; and "a longitudinal axis of mesoscopic honeycomb cells being perpendicular to a longitudinal axis of the macroscopic honeycomb cells".  The examiner respectfully disagrees.  In the instant case, Britzke discloses a plurality of sheets that when interconnected and expanded form a perpendicular macroscopic honeycomb cell walls sandwiched between panels of a honeycomb structure (figures 1 to 4, [Pg. 3: paragraphs 5 to 6], [Pg. 5: paragraph 10 to Pg. 7: paragraph 2], [Pg. 7: paragraph 6] of the translation of Britzke).  Hexcel, discloses that the cell walls of a honeycomb structure (such as the macroscopic honeycomb cells of Britzke) can be formed from flexible laminated strips of material (figure 1, [Pg. 1: paragraph 3], and [Pg. 2: paragraphs 1 to 5] of the translation of Hexcel).  Yamazaki discloses a sandwich structure comprising a mesoscopic honeycomb cell structure (i.e. cell diameters of 3 mm to 5 mm) with the honeycomb cells being of uniform height as to be perpendicular figure 1, [Col. 1: li. 57-61], [Col. 2: li. 24-31 and 46-56], and [Col. 3: li. 10 to Col. 4: li. 8] of Yamazaki).  Whereby the combination of Britzke in view of Hexcel and Yamazaki would have the mesoscopic honeycomb cells of Yamazaki incorporated as the cell walls of the macroscopic honeycomb structure disclosed by Britzke; wherein the longitudinal axis of the mesoscopic honeycomb cells of Yamazaki would become perpendicular to the longitudinal direction of the macroscopic honeycomb cells. 
Applicant further argue that a skilled person in the art when viewing the claims in light of the instant specification would have construed that the "hierarchical honeycomb is rigid" in view of the aforementioned definition.  Furthermore, applicant argues that "the longitudinal axis of mesoscopic honeycomb cells forming the mesoscopic cell structure are perpendicular to a longitudinal axis of the macroscopic honeycomb cell structure, which would provide additional rigidity to the structure".  The examiner respectfully disagrees.  Firstly, as discussed above, the term "hierarchical honeycomb" has no explicit definition.  Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the hierarchical honeycomb structure is rigid" and "the longitudinal axis of mesoscopic honeycomb cells forming the mesoscopic cell structure are perpendicular to a longitudinal axis of the macroscopic honeycomb cell structure, which would provide additional rigidity to the structure") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant goes on to argue that a skilled person in the art would not have any motivation to have modified the cell walls of the expandable honeycomb core of Britzke, because incorporating the strips having the sandwich structure of Hexcel as the strip material of the strips of Britzke would have rendered the teachings of Britzke unsatisfactory for its intended purpose (i.e. since Hexcel teaches thick composite sheets, the materials of Hexcel are not suitable for combining with Britzke to form an expandable honeycomb).  The examiner respectfully disagrees.  In the instant case, Hexcel discloses that the laminated sandwich strips that form the macroscopic honeycomb cell walls can be made from a material that is foldable, wherein the strip thickness is determined by the kind of material used to constitute it ([Pg. 1: paragraph 4] and [Pg. 2: paragraph 5] of the translation of Hexcel), and Yamazaki discloses that the mesoscopic honeycomb core material can be used in a sandwich structure of curved shape, wherein the thickness of the mesoscopic honeycomb body can be from 0.02 mm (20 µm) to 3 mm ([Col. 2: li. 24-31] and [Col. 3: li. 6-9] of Yamazaki).  Therefore, the disclosure of Hexcel and Yamazaki do not teach away from Britzke.
It is also argued by the applicant that a skilled person in the art would not have incorporated the honeycomb core of Yamazaki as the core of the cell walls disclosed by Britzke in view of Hexcel.  In that Yamazaki teaches forming a macroscopic honeycomb core with preferable dimensions of the cell size being 5 to 50 mm, so that the filler is filled in the honeycomb body, a skilled person would not have used Yamazaki to form the cell walls of the macroscopic honeycomb core of Britzke in view of Hexcel, since Yamazaki teaches a macroscopic honeycomb cells not mesoscopic honeycomb cells.  The examiner respectfully disagrees.  Yamazaki clearly discloses a honeycomb core figure 1, [Col. 1: li. 57-61], and [Col. 2: li. 46-56] of Yamazaki); which is sufficiently specific to anticipate the claimed --mesoscopic cell structure--.  See MPEP §2131.03(II).  (In the instant case, the cell diameter range of 3 mm to 100 mm disclosed by Yamazaki is sufficiently specific  to anticipate the claimed mesoscopic cell diameter range of 0.5 mm to 5 mm (as recited on [Pg. 4: li. 11-12] of the filed specification).)  As such, a person of ordinary skill in the art would have been motivated to have incorporated the honeycomb core of Yamazaki as the core of the cell walls disclosed by Britzke in view of Hexcell, from the stand-point of having a honeycomb core with flexibility and modification in shape being possible after production and attachment of surface plates ([Col. 2: 24-31] of Yamazaki).
Therefore, in light of applicant's arguments, it is the decision of the examiner that the §103 rejections made of record over Britzke in view of Hexcel and Yamazaki are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to because:
Figure 6B has a listing of reference numbers --22', 22', 26'-- and three arrows, which would appear to indicate that each of the three associated structural aspects 
Figure 6A has a listing of reference numbers --27, 26, 22, 24-- and four arrows, which would appear to indicate that each of the four associated structural aspects indicated by the arrows share the same reference numbers.  (Recommend separating the numbers and arrows to clearly distinguish the parts which the reference numbers are associated to.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 66:  Claim 66 recites "are at least in the form of a parallelogram" on line 2.  As written, the claim is rendered indefinite, because it implies something beyond "a parallelogram", and a person of ordinary skill in the art would not be adequately apprised as to the intended scope of the claimed invention.  For the purpose of examination, the limitation of the claim will be read as "are 

Claim Rejections - 35 USC § 103
Claims 47, 49-59, 61, 63, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Britzke (WO 2011/082708 A1) in view of HEXCEL (FR 1485042 A), and Yamazaki et al. (US 6,673,415 B1).
Regarding Claim 47:  Britzke discloses an expandable honeycomb core produced by providing individual strips (ref. #2) made of a web or strip-shaped starting material with incisions (ref. #5) according to a certain pattern, with which the length of the single webs (ref. #3) and double webs (ref. #4) is determined, wherein the individual strips are then inserted into one another at the incisions, the strips being connected to one another by alternating double webs and single webs, the strips being interlocked in such a way that a connection is formed in the area of the double webs by overlapping ref. #5.1, #5.2, and #5.3) with the incisions (see figures 1 to 4, [Pg. 3: paragraphs 5 to 6], and [Pg. 5: paragraph 10 to Pg. 6: paragraph 5] of the translation of Britzke).  Britzke also discloses that the expanded honeycomb core can be further processed by forming a shear-resistant connection with an upper and lower cover layer by an adhesive (see [Pg. 7: paragraph 6] of the translation of Britzke).  It is also disclosed by Britzke that web-shaped material used to form the hexagonal honeycomb structure are formed from a material web (ref. #7), wherein longitudinal cuts (ref. #8), which form the above mentioned incisions, are made in a specific pattern along the transport direction of the web, whereby a pair of longitudinal cuts delimit a column, the next pair of longitudinal cuts being arranged offset by one line in the transport direction of the material web, an offset column being provided between two columns formed by pairs of longitudinal cuts, in which no longitudinal cuts are made (see figure 3 and [Pg. 6: paragraph 6 to Pg. 7: paragraph 2] of the translation of Britzke).  Britzke further discloses that the width of the longitudinal section pair column and the width of the offset column determine the geometry of the honeycomb core to be produced, with the height determined by the desired width of the strips (figures 3, 4, and [Pg. 7: paragraph 2] of the translation of Britzke).  Specifically, Britzke provides for --an article comprising honeycomb cells with cell walls
Britzke discloses the claimed honeycomb cells, but does not explicitly disclose --macroscopic honeycomb cells--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the spacing between the incisions in the web material in order to form a macroscopic honeycomb cell structure, wherein the diameters of the cells are greater than 5 mm, since such a modification would have involved a mere change in the size of the spacing of the incision pattern.  (In the instant case, support for such a modification can be found in [Pg. 7: paragraph 2] of the translation of Britzke.)  A change in the size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Britzke fails to disclose --the cell walls made of sandwich panel material with a cellular core, a longitudinal axis of the cellular core of the cell walls being perpendicular to a longitudinal axis of the macroscopic honeycomb cells, and wherein the cellular core has at least one layer of a cover sheet along at least one of a top surface or a bottom surface of the cellular core--.
Hexcel discloses using several strips (ref. #12) to form the cell walls of a honeycomb cell element or panel (ref. #10), wherein each strip has a laminated sandwich construction comprising a central cellular/porous core (ref. #14) between two distant faces (ref. #16; which are considered equivalent to the claimed "at least one layer of a cover sheet along at least one of a top surface or a bottom surface of the ) (see figure 1, [Pg. 1: paragraph 3], and [Pg. 2: paragraphs 4 to 5] of the translation of Hexcel).  Hexcel also discloses that the core can have the shape of a grid of wires or of corrugated and rigid fibers which gives a configuration with [Pg. 2: paragraphs 1 and 5] of the translation of Hexcel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the strips having a sandwich structure of Hexcel as the strip material of the strips disclosed by Britzke in order to have --the cell walls made of sandwich panel material with a cellular core, a longitudinal axis of the cellular core of the cell walls being perpendicular to a longitudinal axis of the macroscopic honeycomb cells, and wherein the cellular core has at least one layer of a cover sheet along at least one of a top surface or a bottom surface of the cellular core--.  One of ordinary skill in the art would have been motivated to have incorporated the strips having a sandwich structure of Hexcel as the strip material of the strips disclosed by Britzke, from the stand-point of having strips with reduced weight while increasing its resistance / weight ratio compared to solid elements ([Pg. 1: paragraph 4] and [Pg. 2: paragraphs 1 and 5] of the translation of Hexcel).
Britzke in view of Hexcel discloses that the core can be a porous or fibrous material with voids ([Pg. 2: paragraph 5] of the translation of Hexcel), but failed to disclose that --the sandwich panel material comprises a mesoscopic cellular core, the mesoscopic cellular core being made of mesoscopic honeycomb cells, a longitudinal axis of the mesoscopic honeycomb cells being perpendicular to a longitudinal axis of the macroscopic honeycomb cells, wherein cell walls of the mesoscopic cellular core are constructed from a foil or foils, and wherein the mesoscopic cellular core has at least one layer of a cover sheet along at least one of a top surface or a bottom surface of the mesoscopic cellular core--.
Yamazaki discloses a honeycomb core material for a sandwich structure, wherein the honeycomb body has a cell size of from 3 to 100 mm (figure 1, [Col. 1: li. 57-61], and [Col. 2: li. 46-56] of Yamazaki); which is sufficiently specific to anticipate the claimed --mesoscopic cellular core being made of mesoscopic honeycomb cells--.  See MPEP §2131.03(II).  (In the instant case, the cell diameter range of 3 mm to 100 mm disclosed by Yamazaki is sufficiently specific to anticipate the claimed mesoscopic cell diameter range of 0.5 mm to 5 mm (see [Page 10: line 27] of the filed instant specification).)  Yamazaki also discloses that the honeycomb core before and after having plates (which are considered equivalent to the claimed "at least one layer of a cover sheet along at least one of a top surface or a bottom surface of the mesoscopic cellular core") attached thereto, and can be flexible to be applied to a curved structure ([Col. 2: li. 24-31] of Yamazaki).  It is also disclosed by Yamazaki that the honeycomb structure can be made using a foil of an aluminum alloy that is formed into the honeycomb structure ([Col. 3: li. 10 to Col. 4: li. 8] of Yamazaki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the honeycomb core of Yamazaki as the core of the cell walls disclosed by Britzke in view of Hexcel in order to have --the sandwich panel material comprises a mesoscopic cellular core, the mesoscopic cellular core being made of mesoscopic honeycomb cells, a longitudinal axis of the mesoscopic honeycomb cells being perpendicular to a longitudinal axis of the macroscopic honeycomb cells, wherein cell walls of the mesoscopic cellular core are constructed from a foil or foils, and wherein the mesoscopic cellular core has at least one layer of a cover sheet along at least one of a top surface or a bottom surface of the mesoscopic cellular core--.  One of ordinary skill in the art would have been motivated to have incorporated the honeycomb core of Yamazaki as the core of the cell walls disclosed by Britzke in view of Hexcel, from the stand-point of having a honeycomb core with flexibility and modification in shape being possible after production and attachment of surface plates ([Col. 2: li. 24-31] of Yamazaki).
Regarding Claim 49:  Britzke in view of Hexcel and Yamazaki discloses that the foil is a polymeric foil, a metal foil, a composite layer having a fibrous content, polycarbonate or other thermoplastic polymer either alone or in mixtures ([Col. 3: li. 20-52] of Yamazaki).
Regarding Claim 50:  Britzke in view of Hexcel and Yamazaki discloses that the macroscopic honeycomb cells comprise elements that are convex polyhedra with five or six quadrilateral faces that are linked by a continuous connecting foil which forms a hinge between adjacent elements that are convex polyhedra with five or six quadrilateral faces (figure 2 and [Pg. 3: paragraph 6] of Britzke; [Col. 13: li. 29-46] of Yamazaki).
Regarding Claim 51:  Britzke in view of Hexcel and Yamazaki discloses that the macroscopic honeycomb cells comprise elements that are convex polyhedra with five or six quadrilateral faces that are linked by a tape which spans hinge positions of the hierarchical honeycomb structure (figure 2 and [Pg. 3: paragraph 6] of the translation of Britzke figure 2 of Britzke; [Col. 13: li. 29-46] of Yamazaki
Regarding Claim 52:  Britzke in view of Hexcel and Yamazaki discloses that the cell walls of the macroscopic honeycomb cells are arranged in the form of a hexagon (figures 1 and 2 of Britzke).
Regarding Claim 53:  Britzke in view of Hexcel and Yamazaki discloses that the hexagon is formed of the cell walls of the macroscopic honeycomb cells and four nodes, and the nodes are interlocking-form-fit nodes (figures 1 and 2 of Britzke).
Regarding Claim 54:  Britzke in view of Hexcel and Yamazaki discloses that the macroscopic honeycomb cells comprise elements that are convex polyhedra with five or six quadrilateral faces that are formed from a first folded chain of elements being convex polyhedra with five or six quadrilateral faces and a second folded chain of elements being convex polyhedra with five or six quadrilateral faces in the form of either "W" or "V" shaped structures and the first folded chain is slotted onto the second folded chain (figures 1 and 2 of Britzke).
Regarding Claim 55:  Britzke in view of Hexcel and Yamazaki discloses that the cell walls of the macroscopic honeycomb cells are arranged in the form of a repetitive Y-intersection with three arms, two of the arms having a single thickness which will form single thickness cell walls and one of the arms has a double wall thickness which will form double thickness cell walls of the macroscopic honeycomb cells (figures 1 and 2 of Britzke).
Regarding Claim 56:  Britzke in view of Hexcel and Yamazaki discloses that the article further comprises a cover sheet applied to at least one major surface of the article ([Pg. 7: paragraph 6] of the translation of Britzke
Regarding Claims 57 and 58:  Britzke in view of Hexcel and Yamazaki discloses that the one arm having the double wall thickness and forming double thickness cell walls of the macroscopic honeycomb cells has adhesive between mating surfaces of the double thickness cell walls ([Pg. 3: paragraphs 5 and 6] of the translation of Britzke).
Regarding Claim 59:  Britzke in view of Hexcel and Yamazaki discloses that the cover sheet can be a metal or fibre containing foil or sheet or a rigid material layer ([Pg. 2: paragraph 3] of the translation of Britzke).
Regarding Claim 61:  Britzke in view of Hexcel and Yamazaki discloses that the cover sheet comprises metal, fibre, wood, or plastic layer, or plastic, metal, or fibre containing foils or sheets or rigid material layers ([Pg. 2: paragraph 3] of the translation of Britzke).
Regarding Claim 63 and 64:  Britzke in view of Hexcel and Yamazaki discloses that the cover sheet is glued or adhered to at least one major surface of the macroscopic honeycomb cells ([Pg. 1: paragraph 5] of the translation of Hexcel).
Regarding Claim 66:  Britzke in view of Hexcel and Yamazaki discloses that sides of elements of the macroscopic honeycomb cells are in the form of a parallelogram (figure 1 and 2 of Britzke).



Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Britzke (WO 2011/082708 A1) in view of HEXCEL (FR 1485042 A), and Yamazaki et al. (US 6,673,415 B1).
Regarding Claim 65:  Britzke discloses an expandable honeycomb core produced by providing individual strips (ref. #2) made of a web or strip-shaped starting material with incisions (ref. #5) according to a certain pattern, with which the length of the single webs (ref. #3) and double webs (ref. #4) is determined, wherein the individual strips are then inserted into one another at the incisions, the strips being connected to one another by alternating double webs and single webs, the strips being interlocked in such a way that a connection is formed in the area of the double webs by overlapping between two incisions, wherein a single punctual application of adhesive per strip can be used to prevent the strips from slipping relative to one another, and wherein when pulled apart in the direction of expansion, a hexagonal honeycomb structure is formed whereby each of the corner points of the hexagonal honeycomb structure is also a crossing point (ref. #5.1, #5.2, and #5.3) with the incisions (see figures 1 to 4, [Pg. 3: paragraphs 5 to 6], and [Pg. 5: paragraph 10 to Pg. 6: paragraph 5] of the translation of Britzke).  Britzke also discloses that the expanded honeycomb core can be further processed by forming a shear-resistant connection with an upper and lower cover layer by an adhesive (see [Pg. 7: paragraph 6] of the translation of Britzke).  It is also disclosed by Britzke that web-shaped material used to form the hexagonal honeycomb structure are formed from a material web (ref. #7), wherein longitudinal cuts (ref. #8), which form the above mentioned incisions, are made in a specific pattern along the transport direction of the web, whereby a pair of longitudinal cuts delimit a column, the see figure 3 and [Pg. 6: paragraph 6 to Pg. 7: paragraph 2] of the translation of Britzke).  Britzke further discloses that the width of the longitudinal section pair column and the width of the offset column determine the geometry of the honeycomb core to be produced, with the height determined by the desired width of the strips (figures 3, 4, and [Pg. 7: paragraph 2] of the translation of Britzke).  Specifically, Britzke provides for --a hierarchical sandwich core with a honeycomb cell structure and cell walls made from strips, the strips having first slits which are folded open to form a polygonal chain of elements being convex polyhedra with five or six quadrilateral faces linked by remaining parts of the sandwich panel material at the first slits to form hinges, the strips having second slits so that only a part of the hinges are kept intact, hinges of a first strip being slotted into hinges of a second strip to form the hierarchical sandwich core--
Britzke discloses the claimed honeycomb cell structure, but does not explicitly disclose that it is --a macroscopic honeycomb cell structure--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the spacing between the incisions in the web material in order to form a macroscopic honeycomb cell structure, wherein the diameters of the cells are greater than 5 mm, since such a modification would have involved a mere change in the size of the spacing of the incision pattern.  (In the instant case, support for such a modification can be found in [Pg. 7: paragraph 2] of the translation of Britzke.)  A change in the size See MPEP §2144.04(IV)(A).
Britzke fails to disclose --cell walls made from sandwich panels comprising strips of sandwich panel material with skins on both sides of a core having a cell structure--.
Hexcel discloses using several strips (ref. #12) to form the cell walls of a honeycomb cell element or panel (ref. #10), wherein each strip has a laminated sandwich construction comprising a central cellular/porous core (ref. #14) between two distant faces (ref. #16) (see figure 1, [Pg. 1: paragraph 3], and [Pg. 2: paragraphs 4 to 5] of the translation of Hexcel).  Hexcel also discloses that the core can have the shape of a grid of wires or of corrugated and rigid fibers which gives a configuration with holes forming transverse voids, and that other porous or fibrous materials can be used to form the core, with the essential point being that the use of material having voids or cells reduces the weight of the strip while increasing its resistance / weight ratio than that of elements of the same dimensions and configuration that are solid ([Pg. 2: paragraphs 1 and 5] of the translation of Hexcel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the strips having a sandwich structure of Hexcel as the strip material of the strips disclosed by Britzke in order to have --cell walls made from sandwich panels comprising strips of sandwich panel material with skins on both sides of a core having a cell structure--.  One of ordinary skill in the art would have been motivated to have incorporated the strips having a sandwich structure of Hexcel as the strip material of the strips disclosed by Britzke, from the stand-point of having strips with [Pg. 1: paragraph 4] and [Pg. 2: paragraphs 1 and 5] of the translation of Hexcel).
Britzke in view of Hexcel discloses that the core can be a porous or fibrous material with voids ([Pg. 2: paragraph 5] of the translation of Hexcel), but failed to disclose --cell walls have a core having a mesoscopic cell structure, wherein cell walls of the mesoscopic cell structure are constructed from a foil or foils, and wherein a longitudinal axis of mesoscopic honeycomb cells forming the mesoscopic cell structure are perpendicular to a longitudinal axis of the macroscopic honeycomb cell structure--.
Yamazaki discloses a honeycomb core material for a sandwich structure, wherein the honeycomb body has a cell size of from 3 to 100 mm (figure 1, [Col. 1: li. 57-61], and [Col. 2: li. 46-56] of Yamazaki); which is sufficiently specific to anticipate the claimed --mesoscopic cell structure--.  See MPEP §2131.03(II).  (In the instant case, the cell diameter range of 3 mm to 100 mm disclosed by Yamazaki is sufficiently specific to anticipate the claimed mesoscopic cell diameter range of 0.5 mm to 5 mm.)  Yamazaki also discloses that the honeycomb core before and after having plates attached thereto, and can be flexible to be applied to a curved structure ([Col. 2: li. 24-31] of Yamazaki).  It is also disclosed by Yamazaki that the honeycomb structure can be made using a foil of an aluminum alloy that is formed into the honeycomb structure ([Col. 3: li. 10 to Col. 4: li. 8] of Yamazaki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the honeycomb core of Yamazaki as the core of the cell walls disclosed by Britzke in view of Hexcel in order to have --cell walls have a core having a mesoscopic cell structure, wherein cell walls of the mesoscopic cell structure are constructed from a foil or foils, and wherein a longitudinal axis of mesoscopic honeycomb cells forming the mesoscopic cell structure are perpendicular to a longitudinal axis of the macroscopic honeycomb cell structure--.  One of ordinary skill in the art would have been motivated to have incorporated the honeycomb core of Yamazaki as the core of the cell walls disclosed by Britzke in view of Hexcel, from the stand-point of having a honeycomb core with flexibility and modification in shape being possible after production and attachment of surface plates ([Col. 2: li. 24-31] of Yamazaki).

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Britzke (WO 2011/082708 A1) in view of HEXCEL (FR 1485042 A), and Yamazaki et al. (US 6,673,415 B1) as applied to claim 47 above, and further in view of Ashmead et al. (US 6,387,200 B1).
Britzke in view of Hexcel and Yamazaki is relied upon as described above.
Regarding Claim 67:  Britzke in view of Hexcel and Yamazaki discloses the claimed article wherein the mesoscopic honeycomb cells can have a diameter of between 3 mm and 100mm (figure 1 and [Col. 2: li. 46-56] of Yamazaki), which is sufficiently specific to anticipate the claimed mesoscopic honeycomb cell diameter of --between 0.5 and 5 mm--.  See MPEP §2131.03(II).
Britzke in view of Hexcel and Yamazaki fail to disclose that --the macroscopic honeycomb cells having a diameter between 5 mm and 50 mm--.
Ashmead discloses a composite matrix comprising a honeycomb cellular matrix member having a cell diameter of 3/4 inch (19 mm) (figure 2 and [Col. 3: li. 63-64] of Ashmead); which anticipates the claimed macroscopic honeycomb cell diameter of --between 5 and 50 mm--.  See MPEP §2131.03(I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the honeycomb cellular matrix member of Ashmead with the macroscopic honeycomb cells of the article disclosed by Britzke in view of Hexcel and Yamazaki in order to have --the macroscopic honeycomb cells having a diameter between 5 mm and 50 mm--.  One of ordinary skill in the art would have been motivated to have incorporated the honeycomb cellular matrix member of Ashmead with the macroscopic honeycomb cells of the article disclosed by Britzke in view of Hexcel and Yamazaki; since such a modification would have involved a mere change in the size of the diameter of the macroscopic honeycomb cells.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781